Affirming.
This is an appeal from a judgment of the Greenup circuit court approving an issue of refunding bonds which the board of education of Greenup county proposes to sell for the purpose of refunding a floating debt of approximately $50,000 at a lower rate of interest than it is now paying on the debt. It is not disputed that the board has authority thus to refund a valid debt. Lee *Page 631 
v. Bell County Board of Education, 261 Ky. 379,87 S.W.2d 961. The only point at issue is whether or not the debt sought to be refunded is itself a valid obligation of the board.
It is shown that the board incurred no indebtedness in excess of the income and revenue anticipated in its regular budget, but that it did not in fact receive the amount for which it asked, or which it anticipated, because of unexpected failures in the revenue. We are concerned alone, therefore, with the question of the right of the board to make expenditures within the amount fixed by its budget but exceeding the actual receipts from tax levies. It was shown that the board reasonably anticipated that it would receive the amount provided in its budget. The same situation was presented in Lee v. Board of Education of Bell County, supra, and it is unnecessary for us to reiterate the reasons which led us there to conclude that such a debt as is here presented is valid and may be refunded.
Judgment affirmed.